 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRandle-Eastern Ambulance Service, Inc. and RandleMedical Sales & Rentals, Inc. and TransportWorkers Union of America, Local 500, AFL-CIO.Case 12-CA-7246June 28, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn February 16, 1977, Administrative Law JudgeAnne F. Schlezinger issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions, supporting briefs,and answering briefs.Pursuant to the provisions of the Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions2of the Administrative LawJudge and to adopt her recommended Order, asmodified herein.We agree with the Administrative Law Judge, forthe reasons stated by her, that Respondent violatedSection 8(a)(5) and (1) of the Act by, on April 22,1976, withdrawing all its proposals from the negotiat-ing table; on June I submitting new proposals whichin some respects offered the Union less than thoseupon which the parties had previously reachedtentative agreement; and on June 7 withdrawingrecognition from and refusing to bargain with theUnion because of an asserted, but unsupported,doubt of the Union's continued majority status.However, we find, contrary to the AdministrativeLaw Judge and in agreement with the GeneralCounsel, that the strike was converted into an unfairlabor practice strike on April 22, 1976, rather thanthe later date of June 7.On March 31, 1976, the union membership rejectedthe tentative oral argument reached by the partiesand an economic strike commenced at midnight. OnApril 22, 1976, Respondent took the dramatic step ofwithdrawing all prior offers from the bargainingtable and in spite of the Union's request to return theprestrike agreement to the bargaining table. Respon-dent refused. We have found that this conductviolated Section 8(a)(5). We further find that Re-spondent's unlawful withdrawal of all its priorproposals on April 22 seriously impeded the successof the negotiations and thus prolonged the strike andits settlement. Accordingly, we find that on April 22the economic strike was converted into an unfair230 NLRB No. 69labor practice strike.3We will, therefore, order thatRespondent, upon application, reinstate the unfairlabor practice strikers who were not permanentlyreplaced prior to April 22, 1976.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Randle-Eastern Ambulance Service, Inc., andRandle Medical Sales & Rentals, Inc., Miami,Florida, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order as so modified:1. In paragraph 2(a), substitute the date; of"April 22, 1976," for "June 7, 1976."2. Substitute the attached notice for that of theAdministrative Law Judge.t The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing her findings.2 Based on the credited testimony of economic striker Norman Turek,the Administrative Law Judge found that on June 3, 1976, Respondent'sdirector of operations, Leonard Provenzano, told Turek that he had toresign from the Union before he could return to work for Respondent. Inlate June or early July, Turek was offered reinstatement dunng a telephoneconversation with Respondent's vice president, Charles O'Conner. Accord-ing to O'Conner's testimony, which was not discredited by the Administra-tive Law Judge, Turek raised the question of resigning from the Unionbefore being reinstated and O'Conner told Turek "it didn't make anydifference what organization he belonged to, that I was only interested infilling an ambulance service position." Respondent contends, as it did in itsbrief to the Administrative Law Judge, that, even if Provenzano made thecoercive statement alleged, it was neutralized by O'Conner's subsequentdisavowal. The Administrative Law Judge rejected Respondent's conten-tion, finding that "O'Conner's equivocal responses" did not "constitute anadequate repudiation of Provenzano's coercive statement." We find,contrary to the Administrative Law Judge, that O'Conner's remarks werenot ambiguous, but rather had the potential of neutralizing Provenzano'scoercive statement. Steves Sash & Door Company, 164 NLRB 468, 475-476(1967). However, O'Conner's repudiation came a month or more after thecoercive statement, thus making it so remote in time as to vitiate itseffectiveness. Accordingly, we find, as did the Administrative Law Judge,that Respondent violated Sec. 8(aX I) of the Act by informing economicstrikers that reinstatement was conditioned upon resignation from theUnion.3 Cantor Bros., Inc., 203 NLRB 774, 779 780 (1973); San AntonioMachine& Supply Corp., 147 NLRB 1112, fn. 1, 1116-17(1964).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT tell striking employees applyingfor reinstatement they have to resign frommembership in Transport Workers Union of542 RANDLE-EASTERN AMBULANCE SERVICEAmerica, Local 500, AFL-CIO, before they canreturn to work.WE WILL NOT refuse to bargain collectively withthe above-named Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them in Section7 of the National Labor Relations Act.WE WILL offer, upon application, to all ouremployees engaged in an unfair labor practicestrike, who were not permanently replaced whileeconomic strikers, reinstatement to their formerjobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority or other rights and privileges,discharging if necessary and replacements hiredon or after April 22, 1976, when the economicstrike was prolonged and converted into an unfairlabor practice strike.WE WILL make each of these striking employeeswhole for any loss of earnings they may suffer byreason of the failure, if any, to reinstate themupon application, with interest thereon at 6percent per annum.WE WILL, upon request, bargain collectivelywith the above-named Union as the exclusiverepresentative of our employees in the unit foundappropriate with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and embody in a signed agreement anyunderstanding reached. The bargaining unit is:All ambulance drivers and ambulance atten-dants, all mechanics (regular and part-time),all rental and service employees, all medicalexaminer drivers and attendants, and allhearse and limousine drivers, at our Miami,Florida, location, excluding all office clericalemployees, guards, professional employees,chief mechanic, dispatchers, and all supervi-sors as defined in the Act.RANDLE-EASTERNAMBULANCE SERVICE,INC. AND RANDLEMEDICAL SALES &RENTALS, INC.DECISIONSTATEMENT OF THE CASEANNE F. SCHLEZINGER, Administrative Law Judge:Upon a charge filed on June 8, 1976,1 by TransportWorkers Union of America, Local 500, AFL-CIO, hereincalled the Charging Party or the Union, the GeneralCounsel of the National Labor Relations Board, by theRegional Director for Region 12 (Tampa, Florida), issued acomplaint and notice of hearing on August 17. Thecomplaint alleges in substance that Randle-Eastern Ambu-lance Service, Inc., and Randle Medical Sales & Rentals,Inc., herein referred to jointly as the Respondent, whichhas had contractual relations with the Union since a Boardcertification in June 1967, in negotiations for a newcontract withdrew all its contract proposals on April 22and, since on or about June 7, refused to recognize orbargain with the Union, in violation of Section 8(aX5) and(I) of the National Labor Relations Act; by these unfairlabor practices prolonged a strike that began on or aboutMarch 31; and on or about June 3 told striking employeesthey had to resign from the Union before they could returnto their jobs, and thereby interfered with, restrained, andcoerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, in violation of Section8(a)(1) of the Act.In its answer, duly filed, the Respondent admits certainallegations of the complaint, including the allegation that itadvised the Union on or about June 7 it would no longerrecognize or bargain with the Union; asserts that it alsoadvised the Union of its doubt that the Union continued torepresent a majority of the employees; and denies that itengaged in any conduct violative of the Act.Pursuant to notice, a hearing was held before me inCoral Gables, Florida, on September 29 and 30. All theparties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examinewitnesses, and to introduce relevant evidence. At the closeof the hearing, the General Counsel presented closingargument and, subsequent to the hearing, on or aboutNovember 26, the Respondent filed a brief, each of whichhas been duly considered.Upon the entire record in this case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent is a Florida corporation with itsprincipal office and place of business located in Miami,Florida, where it is engaged in the business of selling andrenting medical equipment to retail customers and inproviding ambulance service and attendant emergencyfirst-aid treatment to individuals. During the 12 monthspreceding issuance of the complaint, which is a representa-tive period, the Respondent, in the course and conduct ofits business operations, had a gross revenue in excess of$500,000, of which services for Dade County, Florida, werein excess of $150,000. During the same period of time, theRespondent purchased goods, materials, and suppliesvalued in excess of $5,000 directly from points locatedoutside the State of Florida. The complaint alleges, theRespondent in its answer admits, and I find that theRespondent is, and at all times material herein has been, anAll dates hereinafter refer to 1976 unless otherwise indicated.543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.1. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the Respondent in its answeradmits, and I find that the Union is, and at all timesmaterial herein has been, a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The IssuesAs the complaint alleges and the Respondent in itsanswer admits, the Union was certified on June 12, 1967, asthe representative of an appropriate unit of the Respon-dent's employees comprised of all ambulance drivers andambulance attendants, all mechanics (regular and part-time), all rental and service employees, all medicalexaminer drivers and attendants, and all hearse andlimousine drivers, at its Miami, Florida, location, excludingall office clerical employees, guards, professional employ-ees, chief mechanic, dispatchers, and all supervisors asdefined in the Act; the Respondent entered into successivecollective-bargaining agreements with the Union, the lastbearing an effective date of May 1, 1973, and by its termsto continue in effect until March 31, 1976; the parties,beginning on or about February 2 and on various datesthereafter including April 8, engaged in negotiations for thepurpose of entering into a new agreement; the Respondent,on or about June 7, notified the Union at a scheduledcollective-bargaining session that it would no longerrecognize or bargain with the Union, and since that datehas refused to recognize or bargain with the Union; andcertain employees of the Respondent went on strike on orabout March 31. The strike was still in effect at the time ofthe hearing. The complaint also alleges, and the Respon-dent admits, that William Randle, president of bothRespondent companies, James Randle, a company officer,and Charles O'Conner and Leonard Provenzano, respec-tively vice president and chief of operations of Randle-Eastern Ambulance Service, Inc., are supervisors withinthe meaning of Section 2(11) of the Act.The complaint also alleges, while the Respondent'sanswer denies, that the Union has continued at all timessince June 1967 to be the exclusive representative of theunit employees; that, on or about April 22, the Respon-dent, by Muller, its attorney, bargained in bad faith when,in a negotiation session held in the office of the FederalMediation and Conciliation Service, he informed theUnion that the Respondent was withdrawing all itsprevious contract proposals; that the Respondent, byconduct since on or about April 22 violative of Section8(a)(5) and (I) of the Act, prolonged the strike; and thatthe Respondent, by Provenzano, informed striking employ-ees they would have to resign from the Union before theycould return to work, in violation of Section 8(aXl) of theAct.The General Counsel also argued at the hearing that theparties, after negotiating for about 2 months, reachedtentative agreement on March 29 but the membership, overthe recommendation of the union committee, rejected theagreement and voted to go on strike; that the Respondenton April 22 withdrew all its proposals and, on June 1,submitted new proposals with provisions harsher thanthose withdrawn and those in the expired contract; that theRespondent bargained in good faith from February 2 untilApril 22 but, on and after April 22, engaged in bad-faithbargaining; and that the strike that began on midnight ofMarch 31 as an economic strike was prolonged andconverted into an unfair labor practice strike by the unfairlabor practices of the Respondent.The principal issues, therefore, are whether or not theRespondent negotiated in good faith on and after April 22;whether it withdrew recognition and refused to negotiatefurther on June 7 in violation of Section 8(aX5) and (1) ofthe Act or because of a valid doubt of the Union'scontinuing representative status; whether or not theRespondent engaged in unlawful conduct that prolongedand converted an economic strike that began at midnighton March 31; and whether or not strikers were told byProvenzano they had to resign from the Union in order tocome back to work.B. The Negotiations1. February 2 to March 25The General Counsel called as the first witness Roberts,president of Local 500, who participated in the negotiationsfor a new contract beginning in February. Roberts did nottake notes of what was said at the negotiations, andtestified as to when sessions were held, who attended, andwhat occurred on the basis of his recollection. On cross-examination by Respondent's counsel, Muller, Robertsresponded to a number of questions that he did not recallbut certain circumstances might have occurred as de-scribed by Muller.After Roberts completed his testimony, Muller statedthat, in view of Roberts' testimony, he would testify as awitness for the Respondent. He thereupon withdrew ascounsel for the Respondent, which was represented for theremainder of the hearing by Cocounsel Bramnick. Mullerhad taken notes during the negotiation sessions heattended beginning in the latter part of March. Headmitted during his testimony he could not recall, withouthis notes, dates when sessions were held, who attended, orwhat occurred. Virtually all his testimony was based onwhat was set forth in his notes, which admittedly in someinstances were incomplete or incomprehensible to Muller,in some so cryptic as to require interpretation by Muller,and, with regard to the final session, Muller had no notesand relied on those taken by Bramnick. Some of Muller'snotes did not show dates or who was present, someindicated issues that were raised but not what was said, andin some of these instances Muller admitted he could notrecall what occurred unless revealed by his notes.Negotiations for a new contract began at a meetingabout February 2. The Respondent was represented byWilliam Randle, James Randle, and O'Conner; the Unionby Roberts, Redford, and Union Committeemen McGuire,Federman, Andres, and Brooks. Roberts testified that theUnion presented a list of proposed contract changes, which544 RANDLE-EASTERN AMBULANCE SERVICEwere discussed; that one of the union proposals was to omitthe management rights clause in the prior contract whichthe Union found "very restrictive"; that the Respondentconvinced the Union there should be a management rightsclause, and asked the Union to draw up what would beacceptable; and that this was done and was presented atthe next meeting, held on about February 10. Roberts alsotestified that the Respondent submitted counterproposalsat the next meeting, held on or about March 10, andseveral additional proposals at a meeting on or aboutMarch 26; and that on the same day or the following day,the Union presented a proposal on arbitration.On cross-examination, Roberts testified that the firstmeeting at which Muller and a mediator were present"could have been" on March 22. He also testified that theUnion's wage package proposal sought an increase of 15percent of employee earnings each year of the 2-yearcontract, which the Union reduced to 10 percent each year;increases in medical coverage, the full price of a semipri-vate room and, Roberts believed, $100,000 major medical;a retirement plan based on 2-1/2 percent of the previousyear's pay for each year of service collectible at age 60; acost-of-living clause; an extra floating holiday at doubletime rates; and a change in the work schedule set by theold contract, 24 hours on, 24 off, totaling 84 hours a week,to 24 on, 48 off, totaling 60 hours a week, at the same pay.Roberts also testified, on cross-examination, that thenext meeting was on March 24; that a mediator waspresent; that he might have told the mediator the partieswere a long way apart as they were; that Muller said theUnion's proposal to reduce the workweek would cost theRespondent a great deal of money but Roberts could notrecall the stated figures; and that the Respondent suggest-ed that certain of the economic items be submitted toarbitration, "Subject to being funded by the CountyCommissioners."2Roberts also testified that the Respondent gave him aproposal in writing to submit a number of issues toarbitration; that he rejected it but "was going to sit downand work up one with" Muller, or have union counsel doso; and that no agreement was reached on this matter.Muller testified that the first meeting at which he and amediator were present was the one on March 24; that theUnion told the mediator the parties were a long way apart;that the Respondent said the Union's proposed shiftchange would cost about $260,000, asked if the Union heldto it, and the Union did; that the Respondent suggestedthat and other monetary issues go to binding arbitration;and that the Union agreed as to a number of issues but notthat the arbitration award be subject to funding by thecounty.Roberts testified, on cross-examination, that the nextmeeting was possibly on March 25; that the Union couldhave increased its demands on that date for major medicalbenefits of $100,000 and coverage of the full cost ofhospital room and maternity, dental, drug, and opticalcosts; a 2-1/2 percent employer contribution to a pensionplan to be fully vested in 10 years; and an insurance policybased on the value of 2 years of an employee's salary on2 The Respondent provides ambulance service for private patients and,under contract with the county. for fire and police agencies. with the fees forboth kinds ofcalls set by the county.retirement. Roberts also testified that the Respondent'soffer to withdraw the existing polygraph requirement mighthave been made on that date or a day or so later.2. Tentative agreement reached on March 29Roberts testified that a meeting was held on March 29 atthe mediation office. He also testified, on cross-examina-tion, that the Respondent made concessions in thesupplemental workmen's compensation coverage by agree-ing to pick up a portion of the pay between, possibly, the7th and the 30th day; agreed to increase major medicalfrom $25,000 to $100,000, and, Roberts believed, offered toprovide $5,000 in life insurance coverage, to which theUnion's response was that it was "going to need moreimprovements than hospitalization"; and proposed to bearthe full cost of a semiprivate hospital room, which theUnion accepted after a caucus.Roberts also testified that an agreement was reached atthis March 29 meeting subject to ratification by themembership; that the agreement was not reduced towriting; that Roberts and Redford suggested they wouldprepare a synopsis to be presented to the membership withthe union committee's recommendation that the agreementbe accepted; and that Randle requested that, when theyhad prepared the synopsis, they call him and go over it withhim to make sure it was what they agreed on. Robertstestified further that he read the synopsis on the telephoneto Randle, who indicated it correctly reflected theiragreement. The synopsis set forth the clauses in the priorcontract that were to be changed, left blank the clauses thatwere to remain the same, incorporated a managementrights clause proposed by the Respondent on March 10 towhich the parties had agreed, included cost-of-living aspart of the wage package, and dealt with the Respondent'soffer of arbitration as to three items not settled-wages,retirement, and the 84-hour work schedule.3. Strike voted for midnight March 31Membership meetings for the two shifts were held at 7p.m. on March 30 and 9:30 a.m. on March 31. The unionnegotiating committee reported to the membership, gaveeach member a copy of the synopsis, and the committeemembers present at each meeting unanimously recom-mended ratification. Roberts testified, on cross-examina-tion, that the committee explained to the membership thatprovisions covering wages, retirement, work schedule, andcost-of-living were not yet settled; that the Respondentproposed they arbitrate those items; and that Randle andMuller had informed the committee that the money wouldhave to be funded by the county, there was a questionwhether the impact of the arbitration award might causethe county not to fund it, "we could not make a settlementon the contract any other way without a strike, and wedidn't want to strike." The membership neverthelessrejected the proposed contract and voted to strike atmidnight, March 31. A strike began at that time and wasstill in effect at the time of the hearing.545 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Negotiations resumed on April 8The first negotiation meeting after the strike was held onApril 8 at the mediation office. Roberts testified thatWilliam and James Randle, O'Conner, and Muller repre-sented the Respondent, with Muller as the spokesman, andRoberts, Redford, Brooks, Andres, and Federman repre-sented the Union, with Roberts and Redford as thespokesmen. Muller testified that he believed Redford wasnot yet in these negotiations, that he and O'Connerrepresented the Respondent and, maybe, James Randle,but that William Randle was not at any negotiationsessions after the strike began. The mediator at thatmeeting commented that he thought they had reached anagreement, and asked what happened. Roberts explainedthat the membership would not ratify it; that retirement,wage increases of 10 percent each year plus cost-of-living,and a work schedule of 60 or 84 hours a week were openissues. Roberts also testified that the major issue then wasthe demand for a reduction in the work schedule from 84 to60 hours a week, and that the Respondent argued that thischange would cause too great a financial burden andexplained the limitations on what it could charge forambulance service. Roberts testified that the Union, priorto the strike, had rejected a proposal of the Respondent forcertain shifts off without pay, to be later partiallyreimbursed, and that the Respondent might have repeatedthis offer on April 8, but the offer was withdrawn. TheUnion withdrew its prestrike commitment on submittingissues to arbitration. There were various proposals andcounterproposals for different shift schedules, with theUnion stating as to one presented by the Respondent thatit was not acceptable but the Union recognized theRespondent's funding problems.3Each of the proposalsmade by one party, some accompanied by concessions asto certain issues, was rejected by the other, the Unionclaiming the Respondent's proposals would result in asubstantial reduction in employee earnings, Muller claim-ing that the Union's proposals would be too costly for theRespondent.5. Respondent's withdrawal of offers on April 22The next meeting took place at the mediation office onApril 22. Muller and O'Conner were there for theRespondent; Roberts, Redford, Brooks, and Federman forthe Union. The Union's demands still included thereduction in the work schedule at the same pay, which theparties discussed. The Union also made other economicdemands, which were discussed, and some were dropped.Among the various matters discussed were a 4-yearcontract with gradual changes in the work schedule, a wagereopener after 2 years, and the right to strike at that time.Roberts testified that Muller then announced, over theUnion's objection, that the Respondent was withdrawingall its prior offers.Muller testified that, after considerable discussion of thework schedule proposals, he withdrew all prior offers and:3 As to one of these proposals shown by his notes, Muller testified he didnot know what it meant.I proposed to the Union at that point, We've beengoing back and forth on the work schedules. We'vebeen going back and forth on the wage increases. Let usget off dead center. Let me give you an entire packagethat you can look at and accept, reject, modify or makeproposals on. I will give you a complete package.At that point the Union met with the Mediator aloneoutside of our presence. The Mediator came back andsaid, "The Union wants all economics that were madeprior to the strike left on the table, all economicconcessions left on the table," that they want thearbitration, our request for arbitration dropped. "TheUnion will accept the proposal of the Company asmade on March 26th prior to the strike."Muller testified further that the mediator said the Unionwanted the Respondent to drop all its litigation withreference to strike damage actions. When the parties metagain face to face, Muller raised a question about retentionof the replacements hired by the Respondent. Redfordinsisted that the strikers be taken back according toseniority, and that any reductions in personnel be amongthe most junior, which meant the replacements. Mullerresponded, as he testified, "Well, that may give us someproblems."There was another meeting in the mediation office onabout May 3. Roberts was not sure of the date, andMuller's notes did not show it. Muller and O'Connerrepresented the Respondent and Roberts, Redford, andBrooks represented the Union. The only issues discussedrelated to the job rights of strikers and replacements.Muller stated that the Respondent had hired a number ofreplacements and wished to retain them, that those strikerswho wished to come back should apply for jobs, that theywould be recalled as needed, and that those who cameback would retain the benefits accumulated by seniority.The Union insisted on application of the contract seniorityprovisions to this reinstatement issue. Redford maintainedthat otherwise no contract could be concluded, whateverother issues were resolved. No agreement was reached onthis matter. Roberts testified that he then recommendedthey try to work out the contract provisions that were stillopen and get back later to the reinstatement issue, and thatMuller insisted that was the first issue that had to be settledbefore they could get back to discussing the others, but saidhe would be very flexible on it, and suggested Robertsdiscuss it with the union committee and membership andthen meet again "in a few days ... The few days turnedout to be a few weeks."The next meeting was on or about May 25. Muller,Bramnick, and O'Conner represented the Respondent, andRoberts, Redford, Brooks, Lawrence, and Lecuyer repre-sented the Union. According to Roberts' testimony: "I toldMr. Muller that we would be flexible on the call-back. Ididn't go into details, but I think he understood what Imeant, and he says, 'All right. That's the main issue.' I says,'Well, let's work out the contract.' He says, well, he wouldhave to draw up some proposals and would need sometime. He has to get back with Mr. Randle and he will come546 RANDLE-EASTERN AMBULANCE SERVICEback with a set of proposals. I says, 'All right. Let's get itgoing, get it done as quickly as we can so we can get thestrike over with.' We then broke up."Muller testified that "Roberts opened the meeting bysaying that he wants the Company to make a completepackage proposal, and added to that, he wants the originalpackage back on the table. I responded by saying that theoriginal package will not go back on the table." Mullertestified further that, after a caucus, "Roberts says, 'Wewill be flexible.' This is the first use of the term 'flexible.'Roberts says, 'We will be flexible on the replacement issue,but we want a complete package proposal to consider.' "Muller testified that he asked the Union to give him untilJune 2 "to get a complete proposal together," and that themeeting then closed.6. Respondent's new proposals on June 1The next meeting was on June I with the samerepresentatives present. Muller presented to the Unionabout 8-10 proposals which, he testified, with provisions inthe old contract that were not changed, would make acomplete contract. The proposals contained no workschedule, replaced with a broader management rightsclause the one to which the parties previously agreed,4andreduced the wage progression that had been in effect underthe expired contract from 6 cents every 6 months to 5 centsa year.5Roberts testified that the Union, after a caucus, pointedout that the management rights clause in the tentativeagreement reached on March 10 had been omitted and anew one substituted similar to the one in the prior contract.He also testified: "But the main change is they didn'taddress themselves to the work schedule. That was one ofour main problems with these proposals.... We hadasked that there be a work schedule, and even if it was thesame 84 hour work week, as long as the guys knew whatthey were going to work, you know, the hours they weregoing to work when they went back. At that time, Mr.O'Conner made the statement that they did not know howmany hours a week the men would work, that they wouldpost a notice on the bulletin board a week prior to eachshift, each schedule change, and at that time they wouldfind out what hours they were going to work and howmany hours they were going to work. That was unaccept-able to us and that was one of the major disagreements atthat meeting. We asked them to come back with a workschedule that we can present to the people. They said theywould get together with Mr. Randle and try to worksomething up." Roberts also testified that the Respondentasserted it had a problem on work schedule as it did notknow what the schedule would be, and asked the Union tosuggest language; that the Union wanted 24 on, 48 off, butoffered to stay with the old 24 and 24; that the Respondentsaid needs had changed after the strike; and that he askedwhat the Respondent's work schedule was at that time,although he knew it from picket line rumors, but both4 The synopsis of the tentative agreement between the parties contains aprovision: "Rewrite management clause deleting restrictive language."I The provision in question provides under the heading "WAGE" that,effective upon execution of the agreement, "all wages will be increased by 5Muller and O'Conner said they did not know what thecurrent schedule was.Muller testified that Roberts pointed out there was nowork schedule in the Respondent's proposals; that he saidthat was omitted because he did not know what to propose;that he asked the union representatives to suggest languagebut they would not; that Roberts asked if the Respondentdid not know what the proposals were, and O'Connerreplied that he could not anticipate what the needs wouldbe but could post weekly schedules; that Roberts wasasked if he would please help by giving the Respondent aschedule, but made no response; and that there was furtherdiscussion of the proposals, which he could not recall,before the Union indicated it would study them.Muller also testified that, "I think it was in the context ofthe replacement issue, Redford made the comment, 'Wellyou know, 50 to 25 percent of your employees are notcoming back to work' "; and that, when he asked howRedford knew this, Redford said he heard it from themembership. O'Conner testified that he heard this conver-sation.Roberts also testified that "I heard the statement madethat we estimated there would be 25 to 50% not comingback"; that he did not know if Redford or someone elsemade this comment "but I know it was made"; that Mullermight have asked where Redford got this information; andthat Roberts did not recall it but Redford might have saidhe was getting it from the membership. Redford, who hadbeen present throughout the hearing, was called by theGeneral Counsel as a rebuttal witness. He testified that heheard Muller testify that he said 25-50 percent were notreturning, that he never said that or anything like it, and,on cross-examination, that he did not recall Robertstestifying that Redford said this.There was a meeting on June 2 at which the parties metseparately with the mediator. According to Roberts'testimony, the Union offered to drop some economicproposals for a work schedule, suggested that anyone onthe payroll from March 31 could stay but that men berecalled by seniority as of June 1, and asked that theRespondent's lawsuit be dropped.According to Muller's testimony, the Union's positionsconveyed by the mediator were that it would reject anycontract not containing a work schedule; as Mullerinterpreted his notes, any replacement hired after June 1would be replaced by a striker who wanted to come back towork; certain seniority provisions had to be clarified toprotect the strikers; the Union would waive any wageincrease if the progression provision of 6 cents every 6months were retained; and all lawsuits had to be with-drawn.7. Respondent's termination of negotiations onJune 7Muller testified that he met with Randle, he thought athis law office, "possibly" with Bramnick present but Mullerdid not think O'Conner was there, "probably" on June Icents per hour: commencing the second year of this Agreement. all wageswill be increased an additional 5 cents per year." The expired contractprovided that "Wages will be supplemented by increases of $.06 per hour foreach six-month period of continuous employment."547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter the negotiation session; that he told Randle ofRedford's comment that "about 'Fifty to 25 or 20 % aren'tcoming back to work' "; that he asked Randle if "yourpeople still want this Union," and Randle replied, "I don'tknow"; that Randle stated how many replacements hadbeen hired but Muller did not recall the numbersmentioned; and that Randle also said many returningstrikers had sent him copies of their letters resigning fromthe Union, and other strikers had informed him they wouldnever come back to work for the Respondent.A meeting was scheduled for June 7 with the mediator.Muller, Bramnick, and O'Conner were there for theRespondent; Roberts, Redford, Lawrence, Lecuyer, andGreenfield, the Union's attorney, for the Union. Robertstestified that "Mr. Muller made the statement that hedidn't think we represented a majority of the people"; thatMuller said he had discussed this with Randle andO'Conner and they doubted that the Union represented amajority; that there was some discussion of the Respon-dent's basis for this doubt; and that Muller "refused tonegotiate with us any longer."Muller, who took no notes at this meeting, testified fromnotes taken by Bramnick, which he stated were in accordwith his recollection, that:I opened the meeting by telling the Union committeethat over the last week Mr. Randall [sic] and Mr.O'Conner have been considering whether or not-nowthis is what I told the Committee-whether or not theUnion still represented a majority of the employees.I told the Union committee further that based on theinformation we had that Mr. Randle did not believethat the Union still represented a majority of employ-ees.Mr. Redford said, "Well, what are your reasons forthis?" I told him the number of rehires, new hires thatwe have had-I am sorry, I said new hires-the numberof new hires we have had, the people who have crossedthe picket line, and at times, and I told him this a fairlyrough picket line to come to work, the people who haveresigned from the Union and the-let's see-the peoplethat resigned from the Union. That's all. Those are theelements I gave to the Union across the table. That'sall."Muller testified further that Redford said the properprocedure was for the Respondent to file a decertificationpetition; that, after a caucus, the Union asserted that theRespondent was not bargaining in good faith; and that hereplied the Respondent had done so but now "we doubtyou represent a majority." Muller testified, on cross-examination, that he did not know how many had resignedfrom the Union, but Randle knew that, as well as howmany had resigned from their jobs with the Respondentand how many replacements had been hired; and thatRandle computed figures on strikers not returning basedon Redford's remark. Muller also testified that his officefiled a petition for an election but the Board declined toprocess it. There were no further negotiations after June 7.Randle testified that he concluded, before the June 7negotiation session, that he doubted the union majority;that, as he and O'Conner handled hire of replacements andrehire of strikers, he knew how many strikers came back,how many new employees were hired, the number ofapplicants waiting for their licenses to be renewed, and thenumber who resigned from their jobs with the Respondentso they could seek work as individuals who quit their jobsrather than as strikers. As to the numbers involved, Randletestified that, of about 177 in the unit, about 166 went onstrike; that in June he had hired almost 50 replacementsand rehired about 50 strikers; that about 10 sent letters ofresignation from their jobs with the Respondent, one ofwhom was moving and wanted his vacation pay; that hereceived about 20 copies of letters resigning from theUnion from employees who, when they were reinstated,told him others had resigned also; that the copies of theseletters came by mail or were hand delivered, none withcovering letters; and that he was not certain when hereceived them over a period possibly of months, or whetherit was before or after these people were reinstated but hepresumed it was after. None of these letters was placed inevidence. Randle also asserted that it was never companypolicy to require returning strikers to resign from theUnion, and he never inquired if they had done so.The Respondent was permitted to place in evidence an"Affidavit," dated June 15, prepared by Randle for thehearing. It states that 47 permanent replacements had beenhired, of whom "several have indicated that they have nodesire to be represented by the union," naming 6 who"indicated their disinterest in the union or were the victimsof union violence"; that 46 strikers crossed the picket lineand were reinstated, of whom 19 named employeesinformed the Respondent they had resigned from theUnion, and some indicated others who were reinstated hadalso resigned; and that 10 named strikers had formallyresigned from theirjobs with the Respondent.It also states that "at least" five strikers would not bereinstated because of "serious misconduct during thestrike," naming Kelleher, Stewart, Bonilla, Pujol, andSohlin. Randle first testified he would have to look at thefiles to name the five involved, then that he could recallfour, naming Bonilla, Stewart, Pujol, and Lucuyer. Randlestated in his testimony and affidavit that none would bereinstated because of the misconduct, then testifiedLecuyer had returned to work and was still employed. Healso testified none had as of June 7 been convicted of theconduct charged by the Respondent.Randle, who states in the affidavit that Redford had said"that he had information ...that 'somewhere between509% to 25% of the strikers were not coming back-they hadjust gone off,' " testified that this was a factor in hisdoubting the Union's majority. The affidavit also statesthat 10, not named, have requested reinstatement and wereplaced on a preferential hiring list; and that, because ofeconomic considerations including the reduction in countycalls, the Respondent was fully staffed, and new employeesor strikers would be added only "on an occasional andinfrequent basis."The Respondent operates both private ambulanceservice and a service under contract with the county.Randle testified that, when the strike began, the countysuspended the contract and provided that fire chiefs wouldimplement the service when the Respondent was inade-548 RANDLE-EASTERN AMBULANCE SERVICEquately staffed to handle it, and that there was a sharpdecrease in the Respondent's business during April andMay. Randle also testified that he requested resumption ofthe contract in early May, and that he was at the countymeeting on June 3 when resumption of the contract wasapproved.C. The Provenzano InterviewTurek, who was employed by the Respondent as anambulance attendant for about 8 years, went on strike onMarch 31, and had obtained another job prior to thehearing. He testified that he and two other strikers, Duffeand Haney, met as they were going to Provenzano's officeon about June 3 to ask for reemployment; that Provenzanoused to do the hiring but Turek did not know if he wasdoing it at that time; that Provenzano said they had to takea polygraph test, were expected to resign from the Union,would be recommended by him for reemployment, andwould be called; and that he responded that he was "awareabout the Polygraph and resigning from the Union." Hedenied on cross-examination that Provenzano was asked ifthey had to resign from the Union and said he did notknow, and that Provenzano said they had to speak toRandle or O'Conner about this. Turek also testified oncross-examination that O'Conner later got in touch withhim; that he raised the subject with O'Conner of resigningfrom the Union, and asked if this was still required; thatO'Conner responded, "I didn't say it"; and that when hesaid Provenzano told him this, O'Conner merely repeat-ed,"I didn't say it," but never expressly answered whetherTurek could stay in the Union or had to resign. Turekdenied that O'Conner said it was entirely up to Turek whatorganizations to belong to, or said he and Randle handledthese matters and Provenzano could not answer for them.Turek admitted he was not aware of any other employeewho was told by the Respondent he had to resign from theUnion.Haney, who was an ambulance driver for the Respon-dent about 5 or 6 years, testified, as a witness for theRespondent, that he was one of the three strikers who wentto Provenzano's office in early June.6Haney testified thatProvenzano said they had to see Randle or O'Conner andhad to take a lie detector test, but that there was nomention of the Union or resigning. He also testified that heknew of none of those previously reinstated who wasrequired to resign from the Union. Haney also testified thathe was rehired about June 15; that he received a messagethat Randle called him the same day as the talk withProvenzano; that he called back and was told to come in;that he did so and saw Randle and O'Conner; that Randlesaid there were no hard feelings about the strike, Haneyhad a good record and could come back to work, and hewas glad to have Haney back; that Randle said nothingabout resigning from the Union; that he went back to workthe next day; and that he was still a member of the Unionas were some of the other strikers reinstated before andafter he was.Provenzano testified that he has been in charge of theRespondent's ambulance service operations since 1961;that his functions had included being in charge of hiringpersonnel, of equipment, and of crew scheduling; and that,after the strike began, he continued to be in charge ofhiring new employees, but was directed to refer to Randleor O'Conner any strikers seeking to return to work, and didso. He also testified that "many" strikers spoke to himabout reinstatement but he could not recall the dates or thenames except one, Ferguson, he met outside the building"Maybe" 5 or 6 weeks after the strike began; that "Therewas numerous people who had requested on the tele-phone"; that "Very few people came to see me" and, atanother point, that "No one came into my office specifical-ly"; and that he recalled the three strikers requestingreinstatement on about June 3 as they were the only oneswho came to the office to do so. He testified that Duffecame in first alone and asked what he had to do to get backto work, and he told Duffe to leave "his name and phonenumber" which he would give to Randle or O'Conner; thatHaney and Turek joined them and asked to get their jobsback; and that he told them he had their telephonenumbers and would give them to Randle. On cross-examination, however, Provenzano testified that Duffetalked about fishing, and reinstatement was not mentionedwhile they were alone; that he thought the other two "didindicate that they would like to come back to work" butDuffe, while the other two were present, "said 'we,'meaning plural, 'would like to know what do we have to doin order to come back to work' "; that he stated once thesame answer as to all three; and that all three gave himtheir telephone numbers and he wrote them down, but didnot give him their names, which he had.Provenzano also testified that nothing was said in thisinterview about a polygraph test, and that he was certainthere was no mention of the Union or of resignations.Asked by counsel for the Respondent whether he recalledany striker seeking reinstatement who asked "whetherresignation from the union was a condition of employ-ment," Provenzano answered, "Oh, yes, sir. There was afew. .... I don't recollect their names, but there had beena few inquiries made by personnel.... I told them Ididn't know; that they would have to take this conversa-tion up with either Mr. Randle or Mr. O'Conner." Oncross-examination, however, the following colloquy tookplace:Q. And who else do you recall that came to see youin your office and said, "I would like to go back towork"?A. No one came into my office specifically.Q. Well, okay. You said, in direct testimony, andstop me if I'm wrong, a few strikers inquired aboutwhether they had to resign from the union.A. Yes sir.Q. Okay. I ask you who they are. Tell me onename, and tell me where the inquiry took place. LikeFerguson, for instance, did he inquire about resigna-tion?I The third. Duffe, was not called as a witness.549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. No. He just wanted to know what he had to doto come back to work.Q. Okay. He didn't ask whether he had to resignfrom the union.A. Nobody has asked me that.Q. Well, you said a few strikers inquired aboutresigning from the union. You testified on directtestimony. Don't you recall that?A. But no one, sir, directly come into my office toask me this.Q. Okay. Forget about the office. Anyplace, Mr.Provenzano, any conversation you had with any striker.Tell me about any conversation where the striker saidA. (Interposing) There were a few indications, afew cases of employees who had returned back to work,who are back working, had asked, and I told them theywould have to discuss this with Mr. O'Conner or Mr.Randle. I have had no conversations with anybodyother than that.Q. All right. There were employees, then, thatasked you if they had to resign from the union.A. Yes, sir.Q. That's clear.A. Mm-hmm.Q. Okay. And your answer to them was?A. To either speak to Mr. O'Conner or Mr. Randle.Q. You also said that you didn't know whetherthey have to resign or not. Isn't that a fact?A. That is correct.Q. You said, "I don't know."A. I don't know.O'Conner testified that Provenzano told him Turekrequested reinstatement; he got in touch with Turek in lateJune or early July through Duffe, who delivered themessage for him; and their conversation was as follows:I told Turek that I understood that he wanted to comeback to work. I asked him what his intentions were. Hedidn't respond to that, but he began asking mequestions about the work schedule and where he wouldbe assigned. I told him I didn't have the schedule infront of me, I didn't know, but he would be assigned towhatever position was vacant. He then made thestatement to the effect, "I guess I'll have to quit theunion." I asked him who had told him that. He saidthat several days ago he had talked to Provenzano, andProvenzano had implied to him that he would have to. Itold Turek that he could take it straight from me that itdidn't make any difference what organization hebelonged to, and that I was only interested in filling anambulance service position. Turek then said that hewould have to discuss the matter with his wife, and Iasked him to call me back.O'Conner testified further that he called Duffe a few daysafter calling Turek; that Duffe said he was not interested incoming back because of the travel distance and the workschedule; that Duffe said nothing about having to resignfrom the Union; and that neither he nor any other officialof the Respondent said anything about this to Duffe.As noted above, Randle testified that it was nevercompany policy to require returning strikers to resign fromthe Union, and that he never inquired if they had done so.He did not testify as to any instructions in this regard givento Provenzano or other supervisors. In fact, althoughProvenzano testified that he continued to hire newemployees after the strike and referred only returningstrikers to Randle or O'Conner, and O'Conner testifiedthat Provenzano referred to him or to Randle strikers whowere seeking reinstatement, Randle testified that he andO'Conner "handled ... any strikers who wanted to returnto work, any replacements that had to be hired," and thatProvenzano was not responsible for this after commence-ment of the strike.D. Contentions of the PartiesThe General Counsel maintained in his closing argumentthat the Respondent bargained in good faith from the firstnegotiation session on February 2 through the session onMarch 29, when the parties reached tentative agreement ona new contract, subject to ratification by the unionmembership; that the membership, in disregard of theunion committee's recommendations, rejected the agree-ment and voted to go on strike; and that the Respondentresumed good-faith bargaining on April 8, about a weekafter the strike began. The General Counsel also contendedthat, at the next negotiation session on April 22, theRespondent withdrew all proposals and agreements thenon the bargaining table, economic and noneconomic, andthat the Respondent, after several more negotiationsessions, on June I submitted new proposals which in somerespects offered the Union less than was in the tentativeagreement and in the expired contract. These proposalsprovided for a broader management rights clause than theparties previously agreed on, for seniority upon rehire todate from the rehire rather than from the original hire as inthe expired contract, and for annual 5-cent wage increasesinstead of 6-cent increases every 6 months as in the expiredcontract, and Respondent added a provision that neitherthe Union nor the employees it represents would "honorany picket sign or line at any location." The GeneralCounsel argued that this was an offer the Union could notaccept, and that the Respondent's conduct dating fromApril 22, when it withdrew all proposals and agreements,constituted bad-faith bargaining, in violation of Section8(a)(5) and (1) of the Act.The General Counsel also argued that the copies ofresignation letters about which Randle testified indicatedonly withdrawal from membership, not disavowal of unionrepresentation; that the Respondent's asserted good-faithdoubt of the Union's continuing majority status was notwarranted in all the circumstances of this case; that theRespondent, by withdrawing recognition and refusing, onand after June 7, to bargain with the Union, furtherviolated Section 8(aX5) and (1) of the Act; and that aneconomic strike that began at midnight on March 31 wasby the foregoing conduct prolonged and converted into anunfair labor practice strike. The General Counsel alsoargued that Provenzano told strikers applying for reinstate-ment, as Turek testified, they had to resign from the Union550 RANDLE-EASTERN AMBULANCE SERVICEbefore they could be rehired, in violation of Section 8(aXl)of the Act.The Respondent urges in its brief that it had a right towithdraw its prestrike offers in the circumstances herein;that the package proposal it gave the Union on June I"reflected a withdrawal from pre-strike concessions andwas basically a return to the old contract .. ."; that it didnot before or after the strike engage in bad-faith bargain-ing; that at all times subsequent to June 1 it properly had agood-faith doubt that the Union represented a majority ofits employees based on striker replacements, strikers whoreturned to work, copies of letters of resignation from theUnion, resignations from employment with the Respon-dent, charges against some strikers of strike misconduct,and the Redford remark that 25-50 percent of the strikerswould not return. The Respondent also argues that theevidence fails to establish that Provenzano told a striker hemust resign from the Union to be reinstated, and that,assuming arguendo that the statement was made, it did notconstitute a violation of Section 8(aX1), as O'Conner'srepudiation and offer of a job to that striker nullified thestatement.Concluding Findings(1) I1 found Provenzano, whose testimony is replete withinconsistencies and self-contradictions, an unreliable wit-ness and discredit his testimony. Turek impressed me as amore candid and straightforward witness than Haney.Accordingly, I find, based upon the demeanor of thewitnesses and the evidence in its entirety, that Provenzano,on or about June 3, told striking employees they had toresign from membership in the Union before they couldreturn to work for the Respondent, and that the Respon-dent thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, in violation of Section 8(aX)(I) of theAct. I find further that O'Conner's equivocal responses toTurek on the telephone did not, as the Respondentcontends in its brief, constitute an adequate repudiation ofProvenzano's coercive statement.(2) Roberts' testimony was uncontradicted as to whatoccurred in the negotiation sessions when the Respondentwas represented by Randle and O'Conner, and much of histestimony as to the sessions after Muller became theRespondent's spokesman was corroborated by Muller.Where their testimony is in conflict, I found Roberts'testimony based on his recollection more candid andreliable than Muller's testimony based on his notes,7and,therefore, in those instances credit Roberts.The record shows that on March 26 the partiesnegotiated and reached agreement on a new contractsubject to membership ratification. The union negotiatingcommittee unanimously recommended ratification, but themembership nevertheless refused to ratify and voted tostrike at midnight on March 31. The parties thereaftercontinued to meet and negotiate. On April 22, however, theRespondent admittedly withdrew all its offers that were on7 See John Zink Company, 196 NLRB 942. 946 (1972); Capital Rubber &Specialtry Co., Inc., 198 NLRB 260(1972).s Columbia Tribune Publishing Co., 201 NLRB 538, 552 (1973); TheGerstenslager Company. 202 NLRB 218 (1973); The General AthleticProducts Compan.v, 227 NLRB 1565 (1977).the table and informed the Union it would submit acomplete new proposal, although, as Muller testified, theUnion objected to this withdrawal and offered to acceptthe Respondent's contract proposal made on March 26,before the strike. At a negotiation session on June 1, theRespondent presented its new proposals, which set forth abroader management rights clause than one to which theparties had agreed, provided for a wage progression lowerthan that contained in the expired contract, and containedno work schedule although this was the principal issue inthe negotiations. The Respondent's representatives main-tained on June I that they were not able to answer theUnion's questions as to what the work schedule would be,or even as to what it was at that time. Further, as Mullertestified, the Union's position on June 2, conveyed throughthe mediator, included an offer to waive any wage increaseif the progression of 6 cents every 6 months, as provided inthe expired contract, was restored.The Respondent maintains that it had a right towithdraw its prior proposals after the membership refusedto ratify the tentative agreement and went on strike. Thisaction did not follow immediately after the strike, however,and was not shown to be necessary in order to continue theRespondent's operations during the strike. It occurredwhen negotiations, resumed after the strike with the aid ofa mediator, were making progress toward reaching anagreement and ending the strike. And it was followed bythe Respondent's presentation of proposals considerablyless advantageous to the membership than those offered bythe Respondent prior to the strike. I am convinced, andfind, in all the relevant circumstances, that the Respondenton April 22 withdrew all offers on the table and, on June 1,substituted proposals less beneficial to the employees thanthose in the old contract and in the tentative agreement, inorder to prevent resolution of the contract issues and toundermine the Union's status as bargaining representative.Accordingly, I find, on the evidence in its entirety, that theRespondent thereby, on April 22 and June 1, failed andrefused to bargain in good faith, in violation of Section 8(a)(5) and (1) of the Act.8(3) The Respondent maintains that it was warranted onJune 7 in withdrawing recognition and refusing tonegotiate further because of its reasonable doubt that theUnion continued to represent a majority of its employees.It is a well-established Board principle that an incumbentunion enjoys a presumption of continuing majority status,which may be rebutted; that an employer's refusal tobargain with such union based on an assertion of a good-faith doubt of majority status must be supported byevidence establishing that the union has in fact lost itsmajority status or that the employer has sufficient objectivebases for reasonably doubting the union's continuingmajority status;9and that "the employer bears the burdenof proving the union's loss of majority and the presumption9 James W Whitfield d/b/a Cutten Supermarket, 220 NLRB 507 (1975);Tahoe Nugget, Inc. d/b/a Jim Kelley5 Tahoe Nugget, 227 NLRB 357 (1976).551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof majority must be rebutted by clear, cogent, andconvincing evidence."'0 I find, therefore, that there is inthis case a presumption of continuing majority status onwhich the Union, as the certified and, for years, thecontractual representative of the Respondent's employees,could rely, and that the Respondent, to rebut thispresumption properly, must show either that the Union infact no longer enjoys majority status or that its refusal tobargain was predicated on a reasonably grounded doubt asto the Union's continuing majority status. This I find, onthe entire record, the Respondent failed to do.The Respondent presented Randle's testimony andaffidavit as the evidence in this matter. I found Randle,however, a vague, hesitant, and unconvincing witness, andhis testimony and affidavit were in many respects inconsis-tent. Moreover, the record shows that some employeeswere still on strike. There is a presumption that strikersretain their employee status1" and that strikers who wereunion members continue to support the Union.'2Inaddition, the record shows that some of the strikers whoreturned to work continued their membership in theUnion.The Respondent points to the fact that a number ofstrikers crossed the picket line to return to work and that anumber of new employees were hired. The Board holds,however, that "it is a well-settled principle that newemployees are presumed to support the union in the sameratio as those whom they have replaced. Furthermore,there is no presumption that an employee has rejected theunion as collective-bargaining representative when theemployee elects not to support the strike." 13Randle's testimony and affidavit refer to employees whowill not be reinstated because of strike misconduct, containvariances as to the named individuals involved, andindicate one had been reinstated. Moreover, the Respon-dent presented no evidence as to the nature or circum-stances of this alleged misconduct,'4and admitted nonehad been convicted of such conduct as of June 7.Randle claimed that, of 47 permanent replacementshired, 19 named individuals volunteered that they resignedfrom the Union, some said others had also, and a numbersent him copies of their letters of resignation from theUnion. None of these letters was produced at the hearing.Moreover, the evidence does not establish whether theseindividuals renounced their desire for collective representa-tion or decided to be free riders, accepting collectiverepresentation without paying dues.15Although Randle'saffidavit asserts that, of the 47 replacements, "several haveindicated they have no desire to be represented by theunion," it names only 6 individuals who "indicated theirdisinterest in the union or were the victims of unionviolence." Furthermore, although Randle testified that thecopies of union resignation letters came in at various timesover a period of months, the Respondent never discussed'° N.L.R.B. v. Vegas Vic, Inc., d/b/a Pioneer Club, 546 F.2d 828 (C.A. 9,1976); Gulfmont Hotel Company, 147 NLRB 997, 1001 (1964); Jim Kelley'sTahoe Nugget, supra." The Laidlaw Corporation, 171 NLRB 1366 (1968), enfd. 414 F.2d 99(C.A. 7, 1969); Bralco Metals, Inc., 227 NLRB 973 (1977).12 Cutten Supermarket, supra.13 Cutten Supermarket, supra at 509; King Radio Corporation, 208 NLRB578, 583 (1974): Surface Industries, Inc., 224 NLRB 155 (1976).the letters, or any other factors on which it relies to showloss of majority, with the Union until June 7, when itabruptly withdrew recognition and cut off any furthercontract negotiations.I do not credit Redford's denial and find, on all theevidence, that Redford made a remark about a number ofstrikers not returning to work for the Respondent. Mullertestified that the remark, as he reported to Randle, referredto about "Fifty to 25 or 20 T%." It is apparent that thesefigures were given as an estimate, in support of the Union'sargument that those still on strike should be reinstated onthe basis of seniority as of June 1, after the Respondent hadargued that the reinstatement issue had to be settled beforecontinuing the discussion of contract issues. Furthermore,there is no evidence of the extent to which the strikersreferred to in the Redford estimate duplicated individualsincluded in Randle's figures. Finally, the record does notshow how many union members decided to resign theirmembership as a result of the Respondent's conduct foundto be in violation of Section 8(a) (1) and (5) of the Act.In conclusion, therefore, I find, based upon the entirerecord, that the evidence adduced by the Respondent as tothe union status of strikers and replacements does notrebut the presumption of the Union's continuing majoritystatus, does not warrant a reasonable belief that such statushad been lost, and does not provide a sufficient basis tojustify the abrupt termination of negotiations and refusal tobargain.'6Accordingly, I find that the Respondent, bywithdrawing recognition and refusing to negotiate furtherwith the Union on and after June 7, has failed and refusedto bargain with the Union in good faith, in violation ofSection 8(a)(5) and (1) of the Act.(4) When the union committee presented its tentativeagreement with the Respondent and recommended ratifi-cation, the membership rejected the agreement and votedto strike. The strike that began at midnight on March 31 inan attempt to obtain more advantageous contract termswas, as the General Counsel concedes, an economic strike.I have found above, however, that the Respondent onApril 22 withdrew all its prior contract proposals, over theUnion's objection, and replaced them on June I withproposals reducing benefits previously offered or available,including a reduction in the wage progression ratesprovided in the expired contract; on June 3 told strikersthey had to resign from union membership to be reem-ployed; and on June 7 withdrew recognition and refused tobargain further with the Union because of an asserteddoubt, found not warranted by the evidence, of the Union'scontinuing majority status, in violation of Section 8(a)(I)and (5) of the Act.I find that these unfair labor practices broadened theissues between the parties, and showed that the Respon-dent was attempting not to resolve these issues but topreclude reaching final agreement and to undermine the14 See Moore Business Forms, 224 NLRB 393 (1976), 226 NLRB 688(1976).'5 The court of appeals stated in N.LRB. v. Vegas Vic, supra at 829,"The fact that 14 of 24 members of the bargaining unit were not members ofthe union does not mean that the union does not have their support."16 King Radio Corporation, supra, Pride Refining, Inc., 224 NLRB 1353(1976).552 RANDLE-EASTERN AMBULANCE SERVICEUnion's representative status. I find further that theRespondent's conduct on June 7 in withdrawing recogni-tion and refusing to negotiate further with the Union"impeded successful negotiations and ...prevented eventhe possibility of the parties reaching agreement," that thisconduct was by its nature a factor in prolonging the strike,and, therefore, that it converted the economic strike on andafter June 7 into an unfair labor practice strike.'7I shalltherefore recommend that the Respondent be ordered,upon application,1sto reinstate the unfair labor practicestrikers, who were not permanently replaced during theeconomic strike prior to June 7, when the Respondentunlawfully withdrew recognition and refused to negotiatefurther with the Union.'9IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.v. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section 8(aX l)and (5) of the Act, I shall recommend that the Respondentbe ordered to cease and desist therefrom and from in anylike or related manner infringing upon its employee'sSection 7 rights, and to take certain affirmative actiondesigned to effectuate the policies of the Act.I have found that the Respondent unlawfully refused tobargain with the Union, which had been the certified andcontractual representative of its employees for a number ofyears. I shall therefore recommend that it be ordered tobargain collectively with the Union, upon request, concern-ing rates of pay, wages, hours, and other terms andconditions of employment, and embody in a signedagreement any understanding reached.I have also found that an economic strike was prolongedand converted into an unfair labor practice strike on June7, 1976, by the Respondent's conduct in violation of theAct. I shall therefore recommend that the Respondent beordered to offer, upon application, to all the strikingemployees who were not permanently replaced whileeconomic strikers, reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or otherrights and privileges, discharging, if necessary, any replace-ments hired on or after June 7, 1976, when the economicstrike was prolonged and converted into an unfair laborpractice strike, and to make each of these strikingemployees whole for any loss of earnings they may suffer17 Hawaii Meat Company, Limited, 139 NLRB 966 (1962).i' Marathon-Clark Cooperative Dairy Association, 137 NLRB 882 (1962).19 See Southern Beverage Companv, Inc.. 171 NLRB 926; Moore BusinessForms, supra.20 Bush Hog, Inc.. 176 NLRB 815 (1969), Davis & Hemphill, Inc.. 177NLRB 282 (1969).by reason of the Respondent's failure, if any, to reinstatethem within 5 days after the date on which they apply forreinstatement to the date of the Respondent's offer ofreinstatement, by payment to each of them of a sum ofmoney equal to the amount he normally would haveearned during said period, less his net earnings, if any,during such period,20with backpay computed on aquarterly basis, plus interest at 6 percent per annum, asprescribed in F. W. Woolwvorth Company, 90 NLRB 289,(1950) and Isis Plumbing & Heating Co., 138 NLRB 716(1962).Upon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the following:CONCLUSIONS OF LAW1. The Respondent, Randle-Eastern Ambulance Ser-vice, Inc., and Randle Medical Sales & Rentals, Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Transport Workers Union of America, Local 500,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. By telling striking employees applying for reinstate-ment they had to resign from membership in the Unionbefore they could return to work for the Respondent, andby other conduct interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed inSection 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices in violation of Section8(a)(1) of the Act.4. By refusing to bargain collectively in good faith withthe above-named Union on April 22, June 1, and June 7,1976, and thereafter, the Respondent has engaged in and isengaging in unfair labor practices in violation of Section8(a)(5) and (1) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER21The Respondent, Randle-Eastern Ambulance Service,Inc., and Randle Medical Sales & Rentals, Inc., Miami,Florida, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Telling striking employees applying for reinstatementthey have to resign from membership in TransportWorkers Union of America, Local 500, AFL-CIO, beforethey can return to work for the Respondent, or in any likeor related manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed inSection 7 of the Act.21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.553 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Refusing to bargain collectively with the above-named Union as the exclusive collective-bargaining repre-sentative of its employees in the unit found appropriate.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Upon application, offer to all the employees engagedin an unfair labor practice strike, who were not permanent-ly replaced while economic strikers, reinstatement to theirformer jobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, discharging, if necessary, anyreplacements hired on or after June 7, 1976, when theeconomic strike was prolonged and converted into anunfair labor practice strike.(b) Make each of these striking employees whole for anyloss of earnings they may suffer by reason of theRespondent's failure, if any, to reinstate them, uponapplication, in the manner set forth in the section of thisDecision entitled "The Remedy."(c) Upon request, bargain collectively with the above-named Union as the exclusive representative of theemployees in the appropriate unit with respect to rates ofpay, wages, hours, and other terms and conditions of22 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantemployment, and embody in a signed agreement anyunderstanding reached. The bargaining unit is:All ambulance drivers and ambulance attendants, allmechanics (regular and part-time), all rental andservice employees, all medical examiner drivers andattendants, and all hearse and limousine drivers, at theRespondent's Miami, Florida, location, excluding alloffice clerical employees, guards, professional employ-ees, chief mechanic, dispatchers, and all supervisors asdefined in the Act.(d) Post at its place of business in Miami, Florida, copiesof the attached notice marked "Appendix."22Copies ofsaid notice, on forms provided by the Regional Director forRegion 12, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."554